McCay, Judge.
This case turns upon but one point. Was it error in the Court to refuse to rule out the addition made by the commissioners? We are not prepared to say that the power of the commissioners is exhausted when they have once examined the witness and affixed their signatures to the certificate. Under proper circumstances they may have a right to set down additional answers. But in our judgment it must affirmatively appear that the additional answer is taken as part of the original transaction, at the same time and place. The other side has a right to ask, for instance, and know who is present at the taking of the answers, and if the commissioners may, at their pleasure, re-examine the witness it would be easy to evade such questions. -We think this addition formed no legal part of the commissioners’ report, because it failed to show that it was taken at the same time and place, and as part of the principal examination. It is of the utmost importance that every possible guard be thrown around this kind of testimony to, avoid imposition, and very rigid rules ought to be held to. We the more readily grant the new trial in this case, because, although we do not suppose the was any fraud by the commissioners, yet the verdict is a very heavy one under the proof, and it is clear that the interests of the State have not been properly seen to on this trial. We know this was not the fault of the attorneys now representing the State, but it is very apparent that somebody is to blame.
Judgment reversed.